DANAHY, Acting Chief Judge.
The appellant was charged by affidavit with violating condition 5 of his community control. There was ample evidence to support the trial court’s finding of a violation of that condition and, on that basis, revoking the appellant’s community control.
Therefore, we affirm the order revoking community control but we strike the finding in the order that the appellant violated condition 12. Although the evidence indicated that the appellant did violate condition 12, it was error to find the appellant guilty of violating condition 12 of his community control because that violation was not charged. If community control is revoked, the trial court shall adjudge the offender guilty of the offense charged. § 948.06(1), Fla.Stat. (1993).
Accordingly, we affirm but strike the finding of violation of condition 12.
PARKER and WHATLEY, JJ., concur.